Conclusions of the Foreign Affairs Council on the Middle East peace process, including the situation in eastern Jerusalem (debate)
The next item is the Council and Commission statements on the Conclusions of the Foreign Affairs Council on the Middle East peace process, including the situation in eastern Jerusalem.
Mr President, the conflict in the Middle East was one of the issues we discussed here in Parliament right at the beginning of the Swedish Presidency. It feels good to be able to come back and report to you like this at the end of our term of office.
Sweden's Minister for Foreign Affairs, Carl Bildt, was also in the Committee on Foreign Affairs last week, where he presented a report and held long discussions, including on the Middle East. Last week, the Foreign Affairs Council discussed the situation in the Middle East and adopted conclusions. We are pleased that all 27 Member States support these conclusions, which clearly indicate the EU's views on the peace process in the Middle East.
With these conclusions, the Council and the Presidency want to send a very clear and strong message from Europe that we hope may result in the negotiations between the parties being resumed soon. We are concerned about the lack of progress in the peace process in the Middle East. We have therefore made clear our support for the efforts by the United States to achieve peace. The EU is calling on the parties to accept responsibility and begin negotiations on all final status issues, including Jerusalem, borders, refugees and security. Our conclusions also reflect the EU's position on the Middle East, based on international law, that we have held for a long time and that we have expressed on many occasions.
The EU's position is, among other things, that an agreed two-state solution must be based on the 1967 borders and that the settlements are illegal. Jerusalem is a final status issue and we have made it clear that, if genuine peace is to be achieved, Jerusalem's status as the future capital of two states must be settled through negotiations. Resumption of the Israeli-Palestinian negotiations was linked to the settlement issue for a large part of the year. Recently, the Israeli Government announced a partial and temporary settlement freeze. The Foreign Affairs Council welcomes this decision and we hope that it will contribute to a resumption of meaningful negotiations.
However, we note with concern the surprising decision by the Israeli Government on 13 December to make the settlements part of the National Priority Areas programme for the first time. This goes against the spirit of the settlement freeze and damages the efforts to create an atmosphere that can help to bring about a long-term resolution of the conflict. My colleague, the Swedish Minister for International Development Cooperation, Gunilla Carlsson, visited the Committee on Development in the European Parliament at the beginning of September. She promised to follow developments locally, to provide assistance and to intervene in the areas that we are all aware of - the situation in and around East Jerusalem, the settlements and issues such as access and movement, particularly with regard to Gaza. We have fulfilled this promise.
Over recent months, under the leadership of the Presidency, the EU has adopted a clear position with regard to the settlements and the continued closure of Gaza. The policy of closure is unacceptable and counterproductive. The EU is continuing to demand that the border crossings be opened immediately and unconditionally for the flow of humanitarian aid, commercial goods and persons. The Council has also called for the full implementation of UN Security Council Resolution 1860 and for international humanitarian law to be respected. Those holding the abducted Israeli soldier, Gilad Shalit, must release him immediately.
I would like to say a few more words about Gaza. Of course, we hope that the mediation efforts by Egypt and the Arab League can continue. It is important to prevent a permanent division between the West Bank and East Jerusalem, on the one hand, and Gaza, on the other. We look forward to free and fair elections when conditions permit. One thing is clear - peace between Israel and the Palestinians can only be achieved if the Palestinians are united.
Our diplomats in the region have followed the situation in East Jerusalem closely. In their view, Israel is weakening the Palestinian community in the city. This causes us concern. The EU will increase its assistance to East Jerusalem to ease the living conditions of the Palestinians. The strong message concerning East Jerusalem in the Council's conclusions is clear evidence of our concern for the situation. It is important to remember that settlements between Israel and Syria and between Israel and Lebanon are prerequisites for there to be peace in the Middle East. The EU welcomes the recent statements by Israel and Syria confirming their willingness to advance the peace process. It goes without saying that this would have extremely positive repercussions in the whole region.
Vice-President designate of the Commission. - Mr President, the Council adopted very substantive conclusions on the Middle East peace process last week. These set out a principled position on a number of crucial issues in a clear and determined manner. I will not dwell on the conclusions or repeat what the Presidency has said. Suffice to say that in reaffirming our principles, I hope we may have helped restore some Palestinian confidence and willingness to enter into the peace process. The conclusions, of course, will also be of great help to me, in providing me with a clear steer for the months to come.
You have invited me here today to talk about our political work, but also about the situation in East Jerusalem. This is an area of deep concern. East Jerusalem is occupied territory, together with the rest of the West Bank. The EU is opposed to the demolition of Palestinian homes, the eviction of Palestinian families, the construction of Israeli settlements and the route of the 'separation barrier'. The EU is addressing these issues at political level, through diplomatic channels and in our public statements. We are also addressing the situation through practical assistance, aimed at supporting the Palestinian population in East Jerusalem. For example, there is a lack of 1 200 classrooms for Palestinian children in the city, so we are helping to reinforce education facilities. In addition, we enable Palestinian hospitals in East Jerusalem to remain viable and we do a lot of work with Palestinian young people in the city who suffer from high rates of unemployment and psychological problems. To date, in East Jerusalem, the EU is implementing activities costing EUR 4.6 million.
Another aspect of concern, of course, is the situation in Gaza. We have consistently called for the flow of aid, trade and persons. We are deeply concerned about the daily living conditions of the Gazan people: since the January conflict, donors have not been able to do reconstruction work and serious issues persist like the lack of clean drinking water. Israel should reopen the crossings without delay, which would allow a revival of the private sector and a reduction of Gaza's aid dependency.
It is now time to move to action and put the Council conclusions into practice. We now need to think about how we can re-engage a political process. The two sides appear to have strayed further apart, in terms of engaging on an end game. I will be travelling to the region shortly and my main objective will be to meet the main actors and see first hand how the EU can be a force for change. I believe we all agree with the overall and overriding priority of a resumption of Israeli-Palestinian negotiations - not negotiations for negotiations' sake, but negotiations to achieve a peace deal and turn the page. We cannot - nor, I doubt, can the region - tolerate another round of fruitless negotiations. Negotiations have taken place on and off for several years starting with the Oslo Declaration of Principles signed in September 1993. That was 16 years ago. Negotiations should be based on international law and respect previous agreements. All issues should be on the table including the status of Jerusalem as the future shared capital.
They should also take place within an agreed timeframe with effective mediation. We need to see a serious commitment and the political will from both Israel and Palestine to engage in serious and genuine negotiations. The European Union is there to help both parties take that engagement and offer them support on the difficult road of negotiations. I am here to make sure Europe works effectively and harmoniously.
The EU has consistently supported both Israel and the Palestinians by giving them the time and space to negotiate bilaterally. Our assistance has enabled the Palestinian Authority to build the institutions of the future state of Palestine, so that it can deliver services to its people and be a reliable neighbour in the region. Today, however, the Palestinians are divided both politically and physically. Credible negotiations require a strong and united Palestinian partner. Israel stands to gain, not lose, from a strong Palestinian partner.
Israel has taken a first step with its temporary and partial settlement freeze. We hope this will contribute towards a resumption of meaningful negotiations.
The US remains an indispensable and crucial actor in the Middle East. Conditions for an effective EU-US partnership on the Middle East have rarely been as good. It is time to turn this into a reality by closely coordinating our positions and strategy. The EU will continue to support and work closely with the US via the Quartet. The Quartet needs reinvigoration - the current stalemate in the peace process demands it. The Quartet can provide the careful, yet dynamic, mediation that is required.
Peace in the Middle East requires a comprehensive solution. Both Syria and Lebanon have an important role to play. We look forward to the implementation of the Arab Peace Initiative. They should be part of the solution. Our approach should be regional and inclusive. A multilateral framework should complement the Israeli-Palestinian bilateral framework.
In the coming months, I intend to remain in close contact with Parliament on all these issues. I am aware of the active role Parliament plays, not least in its capacity as budgetary authority. At political level, the EP delegations work directly with the Israeli Knesset and the Palestinian Legislative Council (PLC). Last week, the Delegation to the PLC visited the occupied Palestinian territories and reported with great concern on the situation on the ground.
Finally, I welcome the continuation of Parliament's working group on the peace process, which will meet again this week.
on behalf of the PPE Group. - Mr President, during a visit of young Israeli and Palestinian leaders to the European Parliament, a thorough discussion was held which outlined a peace settlement for their future - a secure and recognised two-state solution, on the basis of the 1967 borders, with Jerusalem as the capital for both; demilitarisation of the Palestinian state; the reiteration of the 2007 Arab peace initiative; NATO guarantees; and the refugee issue to be arranged in a way that does not alter the demographic character of the Hebrew state.
While the young have a vision of a common future, their seniors still argue about whether they should begin negotiations. The Egyptian initiative for inter-Palestinian reconciliation - so that there is one interlocutor - is still pondering and the security arrangement in Gaza, with the liberation of prisoners, such as Gilad Shalit, is still awaited. In the meantime, the faits accomplis on the ground, according to the report by the EU Head of Mission in East Jerusalem, renders the Palestinian state less and less viable.
I regret the fact that Israel, a democratic country, pays little attention to the damage some of its actions create through the eyes of international public opinion and limits itself to damage limitation only afterwards.
Mr President, Mrs Malmström, Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy, firstly I would like to express my sincere thanks to the Swedish Presidency for this initiative. It was a good initiative and I would like to congratulate you on it. I would also like to thank Baroness Ashton for sitting on the Commission's side on her first appearance here, even though she has spoken primarily in her role as High Representative of the Union for Foreign Affairs and Security Policy. This is all about a common foreign and security policy. In some ways, it may not be important where you sit. What is important is that you are here and that you are representing a common foreign policy.
My second point is that the statement adopted by the Council is a good one and it is by no means anti-Israeli. On the contrary, it is in the interests of Israel and its security and stability. It is very important to emphasise this. If we, as Europeans, are to play an active role in this respect, it is essential that we continue to do so. I would ask you, Baroness Ashton, to take this to heart.
A few days ago, we were in the US having discussions with our colleagues from Congress. When faced with one-sided approach of Congress and its lack of understanding of the situation of the Palestinians, President Obama has very few options open to him. We have great sympathy for the situation in Israel. We are also opposed to any form of terrorism and we want the captured soldier to be returned to his family at last. However, we are equally concerned about and sympathetic towards the unfortunate position which the Palestinians find themselves in with regard to everything referred to in this statement and, in particular, the 1967 borders, the difficult situation in Jerusalem and the settlement activities. It is completely incomprehensible, although it is a continuation of the policy of the last few years, that a highly conflicting approach is being taken to settlement growth. First it was stopped and then it was included in the national priority programme. After this, only natural development continued and then roads were built which cut through Palestinian settlements. The way in which land is being taken away from the Palestinians on a day-to-day basis is totally unacceptable.
What happened to a delegation from Parliament is also completely unacceptable. Mr de Rossa will also give his view on this. The Members of this Parliament must join together with the Council and the Commission to state clearly that Members of Parliament have the right to travel to Gaza and to see the situation there for themselves. What does Israel have to hide? Why is it preventing Members of Parliament from going to Gaza? We must not accept this and I hope that we will oppose it jointly. Transparency and openness, among other things, are the prerequisites for a reasonable Middle East policy. We must give this our clear support.
on behalf of the ALDE Group. - (NL) Mr President, Mrs Ashton, Mr Vice-President of the Commission, Madam President-in-Office of the Council, firstly, Mrs Malmström, I should like to congratulate the entire Swedish Presidency on the Council's conclusions on the Middle East conflict in general and East Jerusalem in particular.
I believe everyone will see it as an important omen that a joint report by the EU Heads of Delegation on East Jerusalem has been approved and adopted unanimously for the very first time, and at this time in particular, following the entry into force of the Treaty of Lisbon. Another omen is that the conclusions proposed by the Swedish Presidency have also been adopted unanimously, including those on East Jerusalem. I hope that the Israeli authorities realise the importance of this development.
Ladies and gentlemen, we debate the Middle East every few months, and sometimes it seems like the Echternach procession: one small step forward, then signs of a backwards step, then more cause for hope. Unfortunately, there is also cause for despondency, but we continue to hope, of course. It is of the utmost importance, of course - including to my group - that both Israelis and Palestinians be able to live side by side in peace in two separate states, to benefit from all the available development opportunities and to guarantee each other's security. I believe we all agree on this. We also agree on what steps would ideally lead to this and, of course, we are prepared to make our contribution.
Jerusalem is one of the most beautiful cities in the world - it is really an extraordinary place - and so it is terribly tragic that the peoples living there side by side cannot manage to do so peacefully. For the sake of the wellbeing and preservation of Jerusalem, I hope that, in the few days remaining before Christmas, this can still be achieved.
on behalf of the Verts/ALE Group. - Mr President, I would like to welcome the statements from both the Council and the Commission, but my question to them both is when are we are going to go beyond the fine words - which I very much agree with - when are we going to have real action? We have heard the same words over and again that we need to ensure that Israel does this or does that, but we need the real leverage to make that happen, otherwise Israel will simply ignore us, as it continues to do.
My question is what practically can you do to make sure that we see real movement and progress here? To my mind that has to involve issues like the suspension of the EU-Israel Association Agreement.
Focusing on the situation in East Jerusalem, I welcome very much the Swedish Presidency's initiative and its clarity over the role of Jerusalem as a capital of two states and your firmness about the importance of Israel freezing its settlement activity in East Jerusalem.
I also pay tribute to the authors of the EU Heads of Mission report on East Jerusalem itself. That report speaks with a clarity and vision which is all too often absent in these debates. It sets out how Israel's policy of illegal annexation of East Jerusalem is deliberately designed to weaken the Palestinian community in the city and prevent Palestinian development. But the Heads of Mission called on the Council to adopt a whole range of recommendations as a result of that report, and I believe that we need to see urgent action from the Council to do exactly that.
If the EU is serious about its commitment to a two-state solution, it needs to be doing everything possible to preserve and strengthen the Palestinian character and identity of East Jerusalem. The Heads of Mission statement and report show practical ways of doing so.
Mr President, particularly at this time of Advent, many are praying for peace in the Middle East, but sometimes one loses heart and thinks this peace will never come. It is, nevertheless, important that all parties continue to work for peace, yet therein may lie the main problem. Are all parties able and willing to work for peace? Israel has already taken action to exchange land for peace in the past - I am thinking of its withdrawal from parts of the Gaza Strip - but, unfortunately, this did not lead to peace. Indeed, the rocket fire increased and, in 2009, Israel invaded the Gaza Strip. Now, Israel has announced a temporary halt to construction on the West Bank. A series of roadblocks has also been removed. This was a gesture to help bring about peace talks.
This action by the Netanyahu Government is already fairly far-reaching by Israeli standards, yet I still see little movement on the Palestinian side. People keep saying that what Israel does is of no account, but I fail to see a Palestinian gesture to enable talks. Is the Palestinian side willing and able to bring about further talks? Hamas seems to be embroiled in its struggle with Fatah and to be kept on a tight leash by Iran. Mahmoud Abbas seems to be a paper tiger, no longer wielding much influence to speak of. I think it is time the Palestinian side, too, made clear that it wants peace.
Mr President, Lady Ashton, we welcome the decision taken on 8 December by the Council of the European Union. This confirms the European Union's support for the creation of two states on the basis of the 1967 borders.
Nonetheless, based on experience from our recent visit to the area, the situation which prevails in the territories in question makes the creation of a Palestinian State almost impossible. I refer specifically to the erection of the wall, to the demolition of Palestinian houses and, most importantly, to the creation of settlements in the area of the West Bank as a whole, especially around East Jerusalem.
Around 500 000 settlers are living in these settlements today. More importantly, in East Jerusalem, efforts are being made to create a palisade by erecting settlements around the city, so as to force the Palestinians to abandon their homes. It is now obvious that the Israeli Government is using talks to gain time. Slowly but surely, it is trying to impose its sovereignty on all the Palestinian territories.
In addition to advocating the solution of two states, the European Union should take specific measures against Israel. The continuing violation of human rights is sufficient cause for the European Union to impose sanctions on the basis of Article 2 of the treaty, because if, on the one hand, it chooses to support the peace process but, on the other hand, continues to upgrade economic relations with Israel without limitation, the only thing it will achieve is to serve Israel's policy, which consists of forcing the Palestinians to abandon their land and expanding Israeli sovereignty to the whole of Palestine.
Mr President, has Europe taken leave of its senses? This rhetorical question was put by the United States at the start of December. The subject of this fierce criticism from Congress was the unilateral designation of East Jerusalem as the capital of the envisaged Palestinian State in a draft Council Resolution in circulation. As Chair of the EP Delegation for relations with Israel, I had imagined and hoped for a more constructive start to our transatlantic dialogue. Also, I hasten to add, careful examination of both the draft and the final Council statement left me, like our counterparts in Congress, extremely dismayed. I distance myself emphatically from the proposal to divide Jerusalem, in particular. I consider the Council statement on the Middle East to be a serious diplomatic and political setback for the peace process, and hence am very disappointed in the Foreign Ministers for being led by the Swedish Presidency, of all presidencies, with its strained relations with the Jewish State.
I have several fundamental objections to the said Council statement. This is hardly the way to encourage the Palestinian Authority to resume talks with Israel. In addition, the statement goes against the Quartet's principle, laid down on 9 November 2008, that 'third parties should not intervene in the bilateral negotiations'. The official reaction of the United States to the Council statement of 8 December underlined this principle once more. Is there nothing for it, then, but to resign ourselves to the impasse in the peace process? Absolutely not! Following recent delegation visits to Israel, I firmly believe that a gradual, solid process of rapprochement between the State of Israel and the Palestinian Authority is both necessary and possible. Gradually transferring administration on the West Bank, for example in Area C, and strengthening economic cooperation, whilst strengthening and establishing reliable Palestinian institutions, will really move the peace process forward. I call on the Council and the Commission, therefore, to stop making counterproductive declarations on the peace process and instead to invest in specific projects involving cooperation between the Israelis and Palestinians. This is an established European formula, is it not?
Mr President, as a member of the parliamentary delegation to Israel, I listened with interest to the Foreign Affairs Council's comments on the Middle East peace process and the Commission's statement. However, I, like my previous colleague, are left with an overriding sense of concern in relation to these. Israel is the only functioning democracy in the region. The favourite tactics of its opponents have been terrorism against the state. I believe that the Council and the Commission statements fail to give proper weight to Israel's security concerns. In fact, I did not hear the High Representative mention those concerns in her statement to this House.
Furthermore, I believe that the statement places too strong a burden upon Israel, both in terms of the failure of the process to progress and on the resolution of the outstanding issues - in particular, Jerusalem.
(ES) Mr President, the truth is that this is a very unusual debate, because we have Mrs Malmström sitting on the Council benches - soon we hope to see her sitting on the Commission benches. We will see where she sits!
In any case, Mr President, the Council's conclusions do not exactly incite optimism. The Council has expressed its deep concern regarding the lack of progress in the Middle East peace process, and is asking for it to be resumed on the basis of the United Nations Security Council resolutions, the conclusions of the Madrid Conference and the road map. Nothing is new under the sun.
It also says that the European Union is prepared to make its essential contribution to resolving the problems that the two speakers have presented here: the problem of eastern Jerusalem, the water problem, the security problem and the border problem.
There are, however, a series of new elements that I would like our guests to give their opinion about. Firstly I would like to know whether, in their opinion, the eight-month moratorium and the settlements decided upon by the Israeli Government are linked to the new United States Government.
I would also like to know what they think about the statements made yesterday in Gaza by the representative of Hamas, on the twenty-second anniversary, saying that they are not intending to make any concessions to Israel and that they are not intending to recognise it. What do they think of the continuity law that is going to give a voice to the Israeli people through a referendum on the occupation of the occupied territories?
Finally, what do they think of the Goldstone report and its adoption by the United Nations Human Rights Council? Do they think that this is something that will help the peace process or, on the contrary, as Israel maintains, do you think that it is something that will obstruct or hinder it?
Mr President, there are two commitments which I specifically want to welcome in the Council statement and which have the potential to create a new dynamic: support for the Palestinian Authority's two-year programme for ending the Israeli occupation and establishing the Palestinian state, and the Union's readiness, when appropriate, to recognise a Palestinian state.
Last week, I led an official European Parliament delegation to the occupied Palestinian territories where, once again, I saw with my own eyes the apartheid system being implemented by Israel against Palestinians, along with the dispossession and destruction of their homes, their lands, their water and their places of worship.
Within hours of the publication of the Council statement, the permission my delegation had for going to Gaza was rescinded. That is not the act of a friendly state. It is certainly an interference in the democratic right of this Parliament to have decent and democratic relations with our opposite numbers, elected by the Palestinian people.
We found widespread despondency and hopelessness amongst the people we met and in the areas we visited in Hebron, East Jerusalem and Ramallah. Where there is hopelessness, there will be violence. We can make progress now or we can let the situation slide into more bitter violence, which will drive moderate Palestinian politicians out of leadership. That is the choice we have to make.
I would appeal to both the Council and to Baroness Ashton, whom I wish well, to reinvigorate the Union's engagement with this process - not just looking towards the Quartet to reinvigorate its engagement with the process - and to put in place a timetable coinciding with the Palestinian authority's two-year timetable for the implementation of the principles we outlined, so bravely in my view, last week.
We must vigorously defend human rights. We must act. We must use access to our markets to incentivise Israel. I am not talking about sanctions. I am talking about ensuring that access to our market is used as an incentive to ensure that Israel acts in relation to its international responsibilities. We must also, finally, persuade the United States to urgently re-engage on the same basis we outlined last week.
Mr President, the EU Heads of Mission report on East Jerusalem makes pretty devastating reading. Let us not beat about the bush. This report makes clear that what is going on in East Jerusalem amounts to a form of ethnic cleansing. Palestinian homes are being stolen, people are being forced out and hopes of peace are being destroyed. So the question is: what are we going to do about it?
The Council's conclusions are very welcome. We know they are strong, because the Israeli Government immediately dismissed them. Nothing new, they said. They are used to dismissing our words because we never back them up with deeds. They treat us with contempt. Why shouldn't they - we are so gullible we actually pay the bills for the occupying power! We keep the Palestinians going when it should be Israel footing the bill, not our taxpayers.
If our words are to have meaning, then we should suspend or threaten to suspend the association agreement, but not one of our foreign ministers has ever even raised that possibility, we are told. So the question remains: where is the policy? Well, we have the policy. It is in the conclusions. Now what about the action? Israel will not move unless it is pushed.
(DE) Mr President, I would like to welcome Baroness Ashton to her new position. I would also like to thank the Swedish Presidency for the resolution and for acknowledging that it will not be possible to implement the two-state solution in the long term unless we can solve the settlement problem. The Heads of Mission report has been mentioned several times and we also believe that it is very good. On this basis, I have two questions. What is the current status of this report and where will it be published? Secondly, what will you, the Commission and the Council, do to implement the recommendations in the report? I would now like to quote three of the recommendations from the report. The first is:
'prevent, discourage financial transactions from EU Member States' actors supporting settlement activity in East Jerusalem by adopting appropriate EU legislation'; second, 'ensure that products manufactured in settlements in East Jerusalem are not exported to the EU under the EU-Israel Association Agreement'; and, third, 'provide guidance on origin labelling for settlement products to major EU retailers.'
(DE) The proposals made in this report are very specific and precise. What steps do you plan to take now to implement them?
(FR) Mr President, Commissioner, Minister, I thank you and I welcome your comments.
Europe now has two essential documents with which to push for new peace initiatives. Firstly, the courageous report by the Swedish Presidency, which you just mentioned, Mrs Malmström. This report calls for progress along the lines of having two States, one of which would be Palestine, within the 1967 borders, with East Jerusalem as the capital.
Secondly, the text by the ambassadors, the Heads of Mission, which shows that the Israeli authorities are pursuing a strategy whereby they demolish houses and colonise land in violation of human rights. This strategy is aimed at cutting Jerusalem off from the West Bank so that the very idea of creating a Palestinian state is shelved.
However, our words in this House will clearly have no effect if we do not follow them up with concrete acts. We must act and, to do so, we can suspend the European Union-Israel association agreement until such time as the Israeli Government complies with international law. We therefore need to act to ensure an end to the colonisation, the lifting of the blockade of Gaza, the destruction of the wall of shame, the return of the refugees, and the release of all the political prisoners.
May I say one more thing. The release of the soldier, Gilad Shalit, has been discussed in this House. I agree with what has been said. However, at the same time, our Parliament must gives its support to the release of another European citizen, the young Franco-Palestinian, Salah Hamouri. Yes, freedom for Gilad Shalit, but also for Salah Hamouri!
(MT) Please allow me to start by congratulating the Council for the courageous conclusions it reached last week. In my opinion, we have never had such clear, concrete and courageous conclusions on such a sensitive issue from the Council as the one we had last week. Therefore, I congratulate the Council.
I would, however, like to add that we must now proceed to take action, since the situation in Jerusalem is deteriorating on a daily basis and cannot be tolerated any further. There are problems of blatant violations of international law, there are difficulties which are causing great suffering to many persons, including expulsion from their homes, destruction of their residences, and the construction of illegal residences. We cannot remain silent in the face of such injustices, because by doing so, we would be conveying the message that law, diplomacy, and the much cherished principle of peaceful solution of conflicts are worthless. I do not think that we would have allowed this to happen in our country. We must therefore act by creating the right environment conducive to confidence building between the two parties, and to have two distinct and viable states which can cohabit peacefully. Kindly allow me to give credit to the instrumental role Jordan is playing in this regard. A final word to Baroness Ashton - you have been assigned a new role by the Lisbon Treaty, an important role which provides us with an opportunity. Let us please not miss this opportunity.
(IT) Mr President, ladies and gentlemen, we were in Ramallah when we heard the news that Europe had adopted a new decision on the Middle East peace process. We saw the hopeful smiles on the faces of the Palestinian representatives.
They were days filled with emotion and suffering, etched on the faces of the children gripping the window bars of their homes on the Hebron road, the deserted road that no Palestinian is allowed to cross. We saw the suffering of an 85-year-old woman, driven out of her occupied home, forced to sleep in the cold in a tent set up in the garden of what used to be her own house, and the suffering on the faces of the Palestinians who had built a farm using European funds, subsequently destroyed by Israeli soldiers.
Israel has the right to be an independent state, but the Palestinians also have the right to a homeland, a state and a passport. The decision of the Council of Europe represents a considerable step forward, but we need to act immediately. The Israeli-Palestinian conflict is just the tip of the iceberg in a larger conflict. On the final day of our visit, the Israeli authorities prevented us, the European Parliament delegation, from visiting the Gaza Strip. I believe that in this regard, the High Representative, Baroness Ashton, should step in to protest on behalf of democratic Europe.
I should like to thank Mr De Rossa who led the delegation and all the other members of the delegation, because during the days we spent in Palestine, the vulnerable were able to see and hear the face and the words of a Europe which upholds rights and wishes to, and must, do more.
(FI) Mr President, Commissioner, Mrs Ashton, I believe that the new High Representative must be amazed at how the European Parliament has done its homework. What sort of history books must it have read if it did not know how the state of Israel came about in 1947? This interpretation that the Council adopted under the Swedish leadership therefore seems a bit odd.
We have to remember that the European Union must stand by its values. We have democracy, human rights and freedom of opinion, which is important. Furthermore, Israel is the only democratic country in the Middle East. We should not be creating anti-democracies there, non-democracies, because they do not respect our values.
It is also very important to remember that the idea that Jerusalem should be divided, making it a city in two countries, is quite inconceivable. The European Union would not propose such a thing for any other democratic country. Of course, we need to ensure that Israel can preserve its democratic system and its rights in its own capital, and the European Union can be involved in the peace process, and it should be, but in a diplomatic role and not as a doctor or judge.
It is regrettable that Gilad Shalit, who is a French national - a citizen of the European Union - and an Israeli soldier, has not been released. This shows what the Palestinian administration and Hamas think about the European Union. They have no respect whatsoever for our principles or our values. We need to move on, and these sorts of daydreams, which the Council resolution largely consists of, should be abandoned.
Israel is a democracy; its values are the same as our own. We must defend democracy and people's right there to a complete and secure existence, and to peace, and that peace can be achieved when the terrorist organisations, Hamas and their cohorts, stop the attacks against Israel and Israeli citizens. Here we have the scope to fight terrorism together and make it possible for Israel to exist as a nation.
(NL) Mr President, in their report of 23 November, the EU Heads of Delegation in Jerusalem and Ramallah made very clear that Israel is actively engaged in illegally annexing East Jerusalem and completely isolating it from the rest of the West Bank. I ask myself, therefore, why the Foreign Affairs Council is not drawing the right conclusions from this. Why is it simply disregarding the specific recommendations, in particular, of such an important factual report - its own report, at that - knowing that the current developments are irreversible and, in so doing, even casting serious doubt on the chances of establishing an independent, viable Palestinian State alongside the State of Israel? The Middle East peace process has no need for woolly pronouncements. It is high time and the right moment for the European Union to assume an active, visible role in the region, and this is only possible, of course, if we also show the courage to take a clear and unequivocal position, particularly on East Jerusalem.
(EL) Mr President, the EU policy is to support the Israeli Government, together with the United States and NATO, in its criminal policy of genocide of the Palestinian people. This is the conclusion reached by members of the European Parliament delegation which the Israeli authorities prohibited from entering the occupied Gaza Strip.
EU policy and the recent decision essentially give extra time to Israeli governments, which burden themselves with war crimes, as we know from the UN report on the war in Gaza, so that they can continue with their occupation plans.
The mealy-mouthed talk by the European Union is out of keeping with the righteous global call for a viable and independent Palestinian state on the 1967 territories with its capital in East Jerusalem. The European Union is not taking any practical steps in this direction. On the contrary, it is upgrading relations with Israel, which continues with the settlements, especially in East Jerusalem, with the construction of the dividing wall and with the shameful and criminal isolation of the Gaza Strip.
We reject imperialist plans for the Middle East and stand side by side with the Palestinian people and all the peoples in their struggle.
(SK) I have to say that the results of last week's meeting of the Council of Ministers were not entirely balanced and, moreover, I have the feeling, as I have been dealing with this issue for a long time, that they have not really advanced matters in terms of our efforts for the peaceful coexistence of these two nations.
I would therefore like to say that I know that we have more to do. We have to be not only mediators but also active mediators in this peace process, and we must insist that the solution to this catastrophic situation appears equal and is equal and acceptable to both states, so that both states, both Palestine and the State of Israel, have an equal stake in it.
The Council has tried to bring the Palestinians back to the negotiating table, despite their opposition to some Israeli measures, and we, too, are insisting that needless obstacles to the peace process are removed as soon as possible. The demolition of Palestinians' homes in East Jerusalem and the building of settlements and separation barriers on occupied territory are not acceptable. It is also unacceptable, however, for us to expose Israel and not to manage to defend it actively against all attacks and terrorist activities aimed against citizens of the State of Israel.
I would like to emphasise, of course, that it is also necessary to respect the international legal framework, without which there can be no hope of stable development for the region. In my opinion, we Europeans, the EU and the citizens of our states, are prepared to hold out a helping hand and I hope that Baroness Ashton achieves success with her mission to the region and returns from the region with good reports.
(DE) Mr President, Mrs Malmström, Baroness Ashton, ladies and gentlemen, I am a member of the delegation for relations with the Palestinian Legislative Council, in other words, the Palestinian parliament. Last week, our delegation was refused entry to Gaza by Israel. The situation in Gaza is very disturbing, particularly now that winter has come. Only 10% of the population can obtain the supplies they need by smuggling goods through the tunnels and this is exactly why the tunnels are tolerated by everyone.
Before operation 'Cast Lead' the situation was exactly the reverse and 90% of the population of Gaza could take care of themselves. As an occupying power, Israel should be responsible for providing for the population in all the occupied areas. Israel is shirking its responsibility under international law, which means that the international community and, above all, the EU have to step in.
If we are supplying food to 90% of the population of Gaza, we have a right to see where European taxpayers' money is being spent, whether it is being used appropriately and whether it is reaching the people who need it.
(FR) Mr President, I, too, would like to congratulate Mrs Malmström and the Swedish Presidency on their excellent conclusions. They revive the expectation that we all had, namely that it would be confirmed that the EU is indeed responsible for peace in the region under international law, and that, I believe, is crucial.
Nevertheless, I am surprised that, one year after the military invasion of Gaza, no reference has been made, in these conclusions, to the follow-up to the Goldstone report sought by the Council. What stage are we at in the follow-up to this Goldstone report, to which the Council committed itself, notably with regard to the internal investigations involving the various parties concerned?
Next, I am delighted that East Jerusalem is being considered as the capital of the future Palestinian State, or the Jerusalem of the two States. Nevertheless, these conclusions lack specific operational options. On the other hand, there are very many such options in the mission report by the Heads of State or Government who visited East Jerusalem.
I therefore call on the Commission and the Council to kindly clarify for us the specific methods by which, in fact, the European Union will neither recognise nor legitimise the annexation of East Jerusalem that Israel is currently seeking to achieve by, among other things, introducing economic measures, but also by orchestrating the mass displacement of Palestinian communities.
Mr President, may I welcome the presence of the new High Representative in the Chamber and also the strong Council conclusions on the Middle East steered by the Swedish Presidency.
On the Goldstone report, I would like to congratulate Mr Bildt, on behalf of the Presidency, for praising the - and I quote - 'credibility and high integrity' of the Goldstone report. I do think it would be useful if Mrs Malmström could repeat today in the European Parliament what her Ambassador said in the United Nations - that the EU urges Israel and the Palestinians to launch appropriate, credible and independent domestic investigations of human rights violations in relation to the Gaza conflict.
Finally, can I ask the Presidency and the High Representative if they are aware of the British Government guidance adopted last week for food labelling to distinguish between imports originating from the Palestinian territories and those from illegal Israeli settlements, and tell us what plans they have for extending this advice to the European level. As electors, we can choose to pay the costs of peace. As consumers, we do not want to subsidise the price of conflict.
Mr President, I think that the recent European Union position led by the Swedish Presidency on the Middle East that would recognise East Jerusalem as the capital of a future independent Palestinian state may harm European efforts to play a significant part in mediating between Israel and the Palestinians. It might be counterproductive with our common objective to bring peace to this already turbulent region.
I personally believe that rather than unilaterally and unexpectedly announcing an independent capital for the Palestinian territories, it would be preferable and more useful if the European Union would concentrate all its efforts on encouraging and pushing for the creation of a real democracy in the Palestinian territories, for example, supporting non-violent opposition. This would help the Israeli state and democracy, as well as the international community, to find a credible and legitimate interlocutor.
As Cecilia Malmström has said today, the status of Jerusalem should be negotiated bilaterally by Israelis and Palestinians. I therefore believe that rather than a 'two states for two peoples' solution, a 'two democracies for two peoples' vision would be more desirable.
Democracy, dear colleagues, is a precondition for peace.
(DE) Mr President, firstly I would like to say how pleased I am that Baroness Ashton is sitting on the Commission side. I hope that she will continue to do so.
I have two questions for the Presidency. In the conclusions from the Council of Foreign Ministers there is no reference to the Middle East Quartet. Is the Council not in agreement about the role of the Middle East Quartet in the peace process or what is the reason for this?
Secondly, the same thing applies to Hamas. No reference is made in the conclusions to this group which, unfortunately, is politically important. What lies behind this?
(FR) Mr President, since Mr Le Hyaric practically doubled his speaking time, I feel entitled to go at my own pace, but I shall nevertheless get straight to the point.
Under the Swedish Presidency, we had become used to better, much better. Mrs Malmström, please forgive my frankness. Designating, decreeing, as she has done, East Jerusalem as the capital of the future Palestinian State - just to begin with, I know - is, in my view, a rare diplomatic error - I am speaking euphemistically here. The error is not one of substance - let no one be mistaken about what I am saying here - but the way in which this declaration, which prejudges the final outcome of the negotiations, patronises, indeed scorns, the parties concerned. Moreover, there are many Member States that have taken a stand and kept their distance from this first draft of the text.
So yes, of course, a thousand times yes to an open capital, a shared capital, this form of sharing that, since the 2000s now, has been part of the Clinton Parameters for a negotiated peace, a principle that has been accepted by Ehud Barak in Taba, and by others too. Furthermore, we also remember, in this very Chamber, the powerful way in which it was defended by Avraham Burg and Ahmed Qurei. Jerusalem: a sacred city for three religions, the capital city of books, an open capital. The only thing is, our role is not to impose sharing, a timetable or methods, but - as was said earlier - to encourage dialogue so as to enable the parties concerned, Palestinians and Israelis, to come to a conclusion.
Mr President, the Council conclusion is indeed a welcome vigorous statement of the EU position and its intention to play a much stronger role in a reinvigorated Quartet engagement. Do the Council and Commission therefore agree that the approach urged on it by some, which is to boycott Israel, is completely the wrong route to that engagement? You cannot boycott and engage at the same time.
Indeed, the right approach is the one also stressed by the Council conclusions, which is to reaffirm the further development of bilateral relations with Israel. However tempting it is, the Council can only be an influential player politically, as well as with economic support, if it resists the temptations - motivated sometimes by frustration at one or other of the parties - to have some sort of sanctions or punish one or the other. It is too complex a situation and it simply undermines a consistent, coherent EU pressure on both parties to get back to the table and have a peace agreement.
(SL) I, too, am against the language of sanctions and threats and I, too, am in favour of a constructive policy and dialogue. However, I regret that we have heard far too often today the message that Israel is a democratic state. Israel is a state which is not behaving democratically when it comes to the Palestinians and when it comes to our common objective, which is the establishment of two independent, self-confident and secure states which will co-exist alongside each other. This is why, Baroness Ashton, I think that today you have been given many incentives for the development of a more constructive and a more effective European Union policy. I regret to say that Israel continues to see us as a paper tiger, not as a real entity with which it ought to establish a dialogue and which could be useful in resolving the problem.
Mr President, as a member of the delegation that went to Palestine last week, it became clear to me that there are a number of sensible people who believe that the two-state option is dead in the water, largely because of Israeli actions, not least the proposals to extend the wall even further into and beyond East Jerusalem, thereby dividing the West Bank into the north and the south.
What interests and what actions are we likely to take if the single-state option becomes a reality?
Secondly, are the Presidency and Lady Ashton aware of how much the views of, again, sensible people about the charade that passes off as the Quartet is prevalent amongst a number of people? What actions are we going to take to ensure that the cost of this operation is matched by its effectiveness, which presently is nil?
Mr President, I agree with the Israeli Foreign Minister, Mr Lieberman, that the final Council statement is a lot better perhaps than the earlier Swedish draft which I saw a couple of weeks ago, but it makes no mention of the accepted Quartet principles which Hamas repudiates as it carries on terrorising Palestinian Authority officials and civilians alike in Gaza.
Also, why did Foreign Minister Bildt not visit the region to show solidarity with democratic Israel and moderate Palestinians?
Also, why was the annexation of East Jerusalem singled out for mention at this critical time?
The EU needs to be more balanced and formally recognise our common democratic values with the state of Israel and actually enhance Israel's participation in EU programmes - unusually, I agree with Baroness Ludford on this - under the Association Agreement, in order to build confidence by Israel in the EU's goodwill towards the Jewish state.
Mr President, thank you for a very constructive debate. I would like to start by answering some specific questions and then I will say a few words to conclude.
The Goldstone report is a very important one. It is a serious report. It is important to study the conclusions carefully and the EU has called on both parties, Israel and the Palestinians, to launch appropriate investigations in the spirit recommended in the report.
As regards the Quartet, there is also a reference to the Quartet itself and to the need for the Quartet to step up its efforts in the conclusions adopted by the Council. With regard to the talks with Hamas, the Council is maintaining contact with the Palestinian leadership under President Abbas and Prime Minister Fayyad. The conditions for talks with Hamas are well-known and they have not been met.
Finally, I would like to say that it is extremely gratifying to see the high level of support in this House for the conclusions. Everyone, with some slightly differing opinions of course, appreciates how important it is to try in every way possible to support the peace process in the Middle East and we all feel an enormous amount of frustration about the fact that it is progressing so desperately slowly. The peace of Christmas that will soon settle over this Chamber and many places in the world will once again not be experienced in the way we would like it to be in the region this year.
At the beginning of the Swedish Presidency, we had hoped that the efforts of US President Obama would bear fruit in the Israeli-Palestinian negotiations. It is important for the EU and the US to work closely together. This has not happened yet, but - as always with regard to this issue - we must be patient and persistent. The EU must be consistent and stand firm in its message with regard to East Jerusalem, borders, settlements and security. I am very pleased at the high level of consensus here in Parliament, including with regard to our conclusions, which are clear and consistent. They will form the basis for the EU's work for a long time to come. In this regard, it will be important for all institutions to work closely together.
The EU is continuing its European security and defence policy mission in the region, and the European Union Police Co-ordinating Office for Palestinian Police Support (Eupol Copps), in particular, has made a significant contribution over the last year to improving the social and economic conditions for Palestinians in the West Bank. The EU also supports the preparations for the formation of an independent Palestinian state. A lot of work is needed here, and we, of course, support the programme drawn up by the Palestinian authorities: Palestine: Ending the Occupation, Establishing a State.
In order to put an end to this conflict, a negotiated settlement must be reached between the parties. This must include all of the issues. We cannot accept a solution that is determined through unilateral measures, which then becomes a fait accompli. The solution must be comprehensive. It must include the Lebanese and Syrian track and it must be part of a regional strategy that settles the Arab-Israeli conflict. We are not there yet, but the EU has nevertheless taken a huge step forward. All of the institutions are very much in agreement about the need for this and I look forward to continued cooperation on this matter.
Vice-President designate of the Commission. - Mr President, can I just say that the issue of where I sit, I suspect, will keep coming back. I am sitting here because the Council is over there. I may have to go and sit over there or you may have to build me a seat equidistant, because I assure you I will be in trouble somewhere for wherever I sit. It is a great delight, though, to be here with Cecilia and I look forward very much to working with her.
What strikes me about the debate that we have just had is that pretty much - and I think, Mr Atkins, you may be the exception in what you said, though I listened with great care - there is a shared conviction that what we are looking for is a two-state solution. There is an enormous amount of passion from all parliamentarians, especially, if I may say, Mr De Rossa and those Members who have recently come back, and who have clearly seen for themselves the dreadful situation that exists on the ground.
I believe what is significant about the Council conclusions is that they are very clear. They give me a real sense of the direction that we need to move in. What is also very clear - and I pay tribute to the Presidency for the work that they have done on this - is the frustration in this House that things are not moving, frustration borne of views that are sometimes quite different, but nonetheless converge on a desire to see a solution. The nuances are important. The views that you hold on the differences, as well as the similarities, matter to me as I navigate our future in these discussions and negotiations.
There is no doubt to me that we have got to do two things. One is the rather political issues that you quite rightly raise. What is our relationship to be? I am at the beginning of that journey, and this debate is extremely important to me in listening to the views that have been put forward. What I take away from it is, first of all, that the Quartet must demonstrate that it is worth the money, that it is actually able to be reinvigorated. I have already talked with the staff by video link in Jerusalem, I have already talked to Mr Blair about his work and I have already talked to Secretary of State Clinton about the same things. It is very important, if it is going to work, that the word 'reinvigorate' is absolutely right.
Secondly, there are the issues in the region which the Presidency has raised about the broader questions of those other countries that we need to engage with. I think most significant from today is: what is the EU itself going to be able to do?
That brings me, in a sense, to what I call the practical. A number of colleagues have raised particular issues, whether it is a question of what the UK is doing on labelling, whether it is issues about the association agreement, whether this report - the Heads of Mission report - and the recommendations that I have not yet considered within it are there. We need to consider all of these issues carefully, but what we have got to do is demonstrate the practical support that we put on the ground.
I described 1 200 classrooms that were needed and I described our work in health. We are very committed to Prime Minister Fayyad's state-building plan and to enhancing the institutions, particularly in terms of the rule of law. We must be seen to be practically engaged on the ground and practically working to find ways in which we can make the situation better for the people who have to live there every day and who look to us for the help that they need.
That is the most significant and practical thing I need to do first of all. I would describe the work that I want to do as this: we have the potential to do the political and the economic. What I want to do is draw those two things together, to find a way in which we can enhance what we do, to support the work that is going on, to make the Quartet more effective, to bring together what has been, in a sense, the Council and Commission operating side by side, and to meld it into one so that what we do on the ground really makes a difference.
In the end, it is the two sides who come together to make the decision and to find the peace. But, on the way to the end, we have a significant role to play, and I am determined, on your behalf as well as on behalf of the Commission and the Council, that we play our full part in that.
The debate is closed.
Written statements (Rule 149)
During the last Foreign Affairs Council, the Council of the European Union made it known that it wanted a Palestinian state to be created in the near future, within the 1967 borders and with East Jerusalem as its capital. Europe is thus outlining the conditions of a viable solution to the Middle East conflict that is acceptable to both parties. The solution proposed by the Council is fair. Israel and Palestine can use it as a basis on which to exchange land for peace. The European Union has a major role to play. It can support inter-Palestinian reconciliation, without which there will be no Palestinian interlocutor in the negotiations with Israel. It can encourage the resumption of an Israeli-Palestinian dialogue within the context of the Union for the Mediterranean.
in writing. - I welcome the recent Council conclusions on this matter, particularly regarding the issue of East Jerusalem. The Council has set out a clear position on several key issues, including the 1967 borders, Israeli settlements, access to Gaza, and support for a two-state solution in which Jerusalem would be a shared capital. These remain some of the crucial sticking points and the Council has succeeded in addressing them in its conclusions. The Council has provided the EU's High Representative with a list of concrete objectives and a clear direction in which the EU wants to see the negotiations moving. I am hopeful that this clarity and unity from the Member States will lead to more effective EU involvement in the negotiations, and an increased capacity to engage with other key actors in the peace process.